HAWKINS, Judge.
Conviction is for murder; punishment assessed being 65 years in the penitentiary.
The indictment properly charges the offense. The record contains neither hills of exception nor statement of facts. In such condition nothing is presented for review. We note, however, that in passing sentence upon appellant the court overlooked giving the benefit of the Indeterminate Sentence Law .(Yernon’s Ann. O. O. P. art. 775). The sentence will be reformed so that it is directed that appellant be-confined in the penitentiary for not less than 2, nor more than 55, years.
As thus reformed, the judgment is affirmed.